Citation Nr: 18100233
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 13-15 893
DATE:	April 2, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to a disability rating in excess of 20 percent for cervical spine degenerative disc disease and degenerative joint disease is denied.
Entitlement to a disability rating in excess of 20 percent for right upper extremity radiculopathy is denied.
FINDINGS OF FACT
1.   The Veterans service-connected cervical spine disability is manifested by forward flexion to at worst 20 degrees with flexion increasing to 30 degrees with repetitive motion, along with complaints of pain and discomfort; it was not manifest by any ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.  
2.   The Veteran is right handed.
3.   The Veterans service-connected right upper extremity radiculopathy is manifested by no worse than mild incomplete paralysis.
CONCLUSIONS OF LAW
1.   The criteria for a disability rating in excess of 20 percent for the service-connected cervical spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2017).
2.   The criteria for a disability rating in excess of 20 percent for the service-connected right upper extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8512 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Increased Rating
The Veteran is service-connected for cervical spine degenerative disc disease and degenerative joint disease and the associated right upper extremity radiculopathy at a 20 percent disability rating for each.  In November 2011, she filed a claim for increased disability ratings for both disabilities.  The Veteran was also assigned a temporary total disability rating under 38 C.F.R. § 4.30 as a result of surgical treatment of her service-connected cervical spine disability for the period of time from October 6, 2016 to December 1, 2016.  She has not disagreed with this rating or the period of time it is assigned.  Accordingly, the Boards decision will deal only with the underlying disability ratings assigned.  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017). 
1.   Cervical Spine Disability
Disabilities of the cervical spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 
For unfavorable ankylosis of the entire cervical spine (40 percent); 
For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 
For forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and 
For forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent). 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).  The 40 percent disability rating is the highest disability rating assignable for cervical spine disabilities.  
It is noted that when evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Veteran has been granted a separate disability rating for radiculopathy of the right and upper extremity which is addressed in section 2 below.  
For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal range of motion provided in this note is the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2017). 
In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion as noted.  Provided that the examiner supplies an explanation, the examiners assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2017). 
Range of motion measurements are to be rounded off to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2017).  Disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2017). 
In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2017).
The Veteran is diagnosed with degenerative disc disease and degenerative joint disease of the cervical spine and her disability is rated under both Diagnostic Code 5242 for degenerative joint disease (arthritis) and Diagnostic Code 5243 for intervertebral disc syndrome (degenerative disc disease) of the cervical spine.  
Diagnostic Code 5243 rates intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Under rating criteria for incapacitating episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2017).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Id.  Review of the record does not reveal that the Veteran has had any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  Accordingly, rating the Veterans cervical spine disability under these criteria is not warranted.  
Again the Veterans cervical spine disability is rated as 20 percent disabling.  In November 2011 she filed her claim for an increased rating.  
In January 2012, a VA Compensation and Pension examination of the Veteran was conducted.  The examiner indicated that the Veteran was diagnosed with degenerative disc disease and degenerative joint disease of the cervical spine with radiculopathy.  The Veterans primary complaints were neck pain which radiated into her right arm.  Range of motion testing revealed forward flexion of the cervical spine to 20 degrees with complaints of pain beginning at 15 degrees.  However, subsequent repetitive motion testing revealed forward flexion to 30 degrees without any additional function loss from repetitive motion.  The examiner indicated that the Veterans functional loss due to the cervical spine disability was less movement than normal and pain on movement.  Incoordination was also noted, but appeared related to the Veterans reported symptoms of radiculopathy rated separately.  
There is a large volume of medical records, both VA and private, which cover the period of time from 2011 to the present.  These records show that the Veteran regularly sought treatment for her complaints of chronic neck pain and was treated with pain medication, muscle relaxants, trigger point injections, physical therapy, and exercise.  These records confirm continued treatment for the service-connected cervical spine disability, and also contain radiology reports which confirm the diagnoses of degenerative joint disease and degenerative disc disease.  Unfortunately, while numerous, these records do not contain evidence which address the specific rating criteria.  
VA records confirm that in October 2016 the Veterans cervical spine disability was treated surgically with a diskectomy and anterior fusion.  A February 2017 VA treatment record notes that the Veteran reported that the surgery greatly reduced her chronic neck pain.  A March 2017 VA physical therapy note indicated that she was asymptomatic with respect to her neck including being pain free and with full upper extremity strength.
In May 2017, the most recent VA examination of the Veteran was conducted.  The examiner again noted the diagnosis of degenerative disc disease and degenerative joint disease of the cervical spine with radiculopathy indicated that she was status-post disc fusion surgery.  Again, she reported a decrease in neck pain since her cervical spine surgery.  She reported she could drive, feed, dress, bathe, toiled and cook for herself.  She reported limitations of being cautious of lifting over 25 ponds and that she could not snowshoe, ski, or bicycle.  Range of motion testing revealed forward flexion of the cervical spine to 25 degrees.  Pain was noted on examination but did not result in functional loss.  Repetitive motion testing revealed no additional loss of function or range of motion.  
The Veteran is properly assigned a 20 percent disability rating for her cervical spine disability.  The evidence of record does not reveal that forward flexion of the Veterans cervical spine had been limited to 15 degrees or less, that she has ankylosis of the cervical spine, or that she has ever had incapacitating episodes requiring bedrest prescribed by a physician.  The Board acknowledges that there is a large volume of treatment records showing continued complaints of chronic neck pain ultimately resulting in surgical intervention; these records do not specifically address the rating criteria.  There is no evidence showing that she met the criteria for the assignment of a disability rating in excess of 20 percent for any period of time covered by this appeal.  Again the Board notes that the Veterans complaints of neck back pain with are compensated by the disability ratings assigned for the cervical spine along with the separate disability rating assigned for the radiculopathy in the right upper extremity.  
As the preponderance of the evidence is against a finding that the Veterans disability more nearly approximates the criteria for a higher rating, an increased disability rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2017).  
 
2. Right Upper Extremity Radiculopathy
Associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5239, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2017).  
Neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which at times can be excruciating and is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by the organic changes referred to above is that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2017).  
Neuralgia is characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2017).
The evidence of record establishes that the Veteran is right handed; accordingly, disability ratings assigned for her right upper extremity involve rating the major extremity.  Veteran is assigned a separate rating for paralysis of the lower radicular group of the right (major) upper extremity under Diagnostic Code 8512.  Mild incomplete paralysis warrants a 20 percent rating.  Moderate incomplete paralysis warrants a 40 percent rating.  Severe incomplete paralysis warrants a 50 percent rating.  Complete paralysis warrants the assignment of a 70 percent rating and contemplates complete paralysis of all intrinsic muscles of hand, and some or all of flexors of wrist and fingers being paralyzed with substantial loss of use of hand.  38 C.F.R. § 4.124a, Diagnostic Code 8512 (2017).   
The term incomplete paralysis with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at Diseases of the Peripheral Nerves in 38 C.F.R. § 4.124(a).
The Veterans neurologic symptom resulting from her service-connected cervical spine disability is radiculopathy, which is pain that radiates from her neck into her right hand.  She also reports some decreased sensation and incoordination symptoms.  
At the January 2012 VA examination she reported having pain radiating into her right arm and hand along with right hand numbness.  She reported it made her handwritting sloppier and that he had to palm a screwdriver to use it instead of grasping it.  On examination muscle strengh testing of the upper extremities noted a slight decrease in elbow extension and finger abduciton both being 4/5.  Reflex examination also noted hypoactive right triceps reflexes.  Sensory examination noted decreased sensation of the right hand and fingers.  Radicular pain of the right upper extremity was present and noted to be mild.  Numbness and paresthesias of the right upper extermity were also present and again noted to be mild.  
The treatment records spanning the period of time from 2011 to present reveal that when the Veteran sought treatment for complaints of neck pain he also reported radiculopathy with pain in her right arm and hand, along with conplaints of numbness.  These records do show that medication was prescribed to treat these neurologic symptoms.  
In May 2017, the most recent VA examination of the Veteran was conducted.  Again she was noted to be right handed.  Muscle strengh testing of the upper extremities was normal witn no evidence of atrophy.  Reflex and sensory examination were also also normal.  Radiculopathy was noted to be present with mild numbeness and paresthesias of the right upper extermity.   
Accordingly, the symptoms documented on the VA examinations meet the criteria for the assignment of the current 20 percent disability rating; they do not meet the criteria for the assignment of any disability rating in excess thereof.  The Veteran demonstrated at most mild symtoms.   
Again, the Veteran is competent to describe symptoms that she is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case the Veteran has stated that her cervical spine disability results in pain which radiates in to her right arm and hand along with numbness of the right hand and fingers.  The lay statements do not indicate that she has any other symptoms which would warrant the assignment of a rating in excess of 20 percent for her radiculopathy. 
As the preponderance of the evidence is against a finding that the Veterans disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7.  
Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

 
Lana K. Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	D. Havelka, Counsel 

